NOTICE AND ORDER

PER CURIAM.
AND NOW, this 6th day of February, 1997, it appearing that Anthony A. Muraski, a member of the Bar of this Commonwealth, has been suspended from the practice of law in the State of Michigan for a period of three years by the attached Notice of Suspension of the State of Michigan Attorney Discipline Board dated April 3, 1996, in accordance with Rule 216, Pa.R.D.E., it is
*152Notice of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor.